Case 3:18-cv-01040-M-BN Document 22 Filed 12/14/20           Page 1 of 4 PageID 1951



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SANTANA GAONA,                             §
TDCJ No. 1994412,                          §
                                           §
             Petitioner,                   §
                                           §
V.                                         §          No. 3:18-cv-1040-M-BN
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
             Respondent.                   §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
       JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      But the Court writes separately to address Petitioner’s objection to the denial

of his Miranda warnings claim. Citing Petitioner’s failure, in his petition and brief in

support, to identify a statement that he made prior to receiving Miranda warnings,

the Magistrate Judge has recommended that the Court find that the state court’s

denial of this claim was not unreasonable given its conclusory nature.


                                           1
Case 3:18-cv-01040-M-BN Document 22 Filed 12/14/20             Page 2 of 4 PageID 1952



      In his brief, however, Petitioner does provide that he made a statement “in

direct response to a remark by, Officer, L. Gordon.” Dkt. No. 4 at 26. And an Officer

Gordon did testify at Petitioner’s trial that, when Petitioner was detained but not

under arrest, Petitioner did say there was a gun in the garbage can prior to receiving

Miranda warnings. See Dkt. No. 13-9 at 192-93. Petitioner’s counsel objected, and,

after some discussion with counsel outside the presence of the jury, during which the

prosecutor indicated that Petitioner was eventually interviewed and did “admit that

… the gun that’s found is the gun that’s used” in the crime, the trial court overruled

the objection. Id. at 192-98.

      But, even finding that Petitioner’s claim is not conclusory, he is not entitled to

habeas relief on this claim because he has not shown that the state court’s denial of

this claim was contrary to clearly established federal law. See 28 U.S.C. § 2254(d)(1);

Busby v. Dretke, 359 F.3d 708, 713 (5th Cir. 2004) (A state court decision is “contrary”

to clearly established federal law if “it relies on legal rules that directly conflict with

prior holdings of the Supreme Court or if it reaches a different conclusion than the

Supreme Court on materially indistinguishable facts.” ).

      In sum, Petitioner contends that there was a Miranda violation and that the

trial court erred in admitting the statement at issue. The admission of an involuntary

confession is subject to harmless error analysis. See Arizona v. Fulminante, 499 U.S.

279, 310 (1991); Hopkins v. Cockrell, 325 F.3d 579, 585 (5th Cir. 2003). “In order to

be entitled to federal habeas relief, the error must have had ‘substantial and injurious

effect or influence in determining the jury’s verdict.’” Debenedetto v. Davis, No. 5:18-

                                            2
Case 3:18-cv-01040-M-BN Document 22 Filed 12/14/20             Page 3 of 4 PageID 1953



CV-0619-XR, 2019 WL 4453708, at *14 (W.D. Tex. Sept. 17, 2019) (quoting Hopkins,

325 F.3d at 585 (citing, in turn, Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993))).

      But Petitioner has not even attempted to make this showing by explaining

how, absent the statement at issue, there would not have been sufficient evidence to

support the jury’s finding of guilt. See, e.g., Gillon v. Davis, No. 4:18-CV-629-P, 2019

WL 6174364, at *6 (N.D. Tex. Nov. 29, 2019) (“No Supreme Court precedent holds

that Miranda violations are not subject to harmless-error. The harmless-error

standard in the context of federal habeas review requires that a court grant relief on

the basis of a constitutional error in the trial court ‘only if the error had a substantial

and injurious effect or influence in determining the jury’s verdict.’ Thus, even

assuming trial error, the Court agrees that, absent Petitioner’s statement to police,

the evidence remains not only sufficient to support the jury’s verdict but

overwhelming as to establish his guilt beyond a reasonable doubt. Thus, it cannot be

said that admission of the statement substantially effected or influenced the jury’s

decision. Petitioner is not entitled to relief under ground one.” (citations omitted)).

      Further, considering the record in this case and pursuant to Federal Rule of

Appellate Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255

proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation filed in this case, as supplemented by this order,

in support of its finding that Petitioner has failed to show that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a

                                            3
Case 3:18-cv-01040-M-BN Document 22 Filed 12/14/20                   Page 4 of 4 PageID 1954



constitutional right” or “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       But, if Petitioner elects to file a notice of appeal, he must either pay the $505

appellate filing fee or move for leave to appeal in forma pauperis.

       SO ORDERED this ____ day of _____________, 2020.




                                              ____________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




       1Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

                (a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant. Before
entering the final order, the court may direct the parties to submit arguments on whether a
certificate should issue. If the court issues a certificate, the court must state the specific issue
or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of
appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does
not extend the time to appeal.

               (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be filed even if
the district court issues a certificate of appealability.

                                                 4
